                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

    Equal Employment Opportunity        )            JUDGMENT IN CASE
            Commission,
                                        )
             Plaintiff(s),              )          3:19-cv-00295-FDW-DCK
                                        )
                 vs.                    )
                                        )
 Hunter Auto & Wrecker Service, Inc.,   )
            Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 9, 2020 Order.

                                               April 9, 2020
